DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman (US 2017/0274984).
In re. claim 1, Beckman teaches an aircraft (100) comprising: a fuselage (104); a first support boom (105) extending from the fuselage (fig. 1); a first propulsion assembly (102- 6) coupled to the first support boom, the first propulsion assembly comprising: a first rotor hub (hub of blades (102-6B)); first rotor blades (102-6B) extending from the first rotor hub and operable to rotate in a first rotor plane with the first rotor hub (fig. 1); a second rotor hub (hub of blades (102-6C)); second rotor blades (102-6C) extending from the second rotor hub and operable to rotate in a second rotor plane with the second rotor hub (fig. 1); a first separation between the first rotor plane and the first support boom, the first separation having a first separation distance (as shown in propulsion assembly (102-6)) (para [0018]); and a second separation between the first support boom and the second rotor plane (as shown in propulsion assembly (102-6)), the second separation having a second separation distance, wherein the first separation distance and the second separation distance are unequal (figs. 1, 4A, 4B).
In re. claim 2, Beckman teaches the aircraft of claim 1, wherein the second separation distance is greater than the first separation distance (when the second rotor plane is interpreted as propeller (102-6B)).
In re. claim 3, Beckman teaches the aircraft of claim 1, wherein the first separation distance is not less than approximately 1.5 times a thickness of the first support boom (fig. 1).
In re. claim 9, Beckman teaches the aircraft of claim 1, wherein the first rotor plane is substantially parallel to the second rotor plane (fig. 1).
In re. claim 10, Beckman teaches the aircraft of claim 1, wherein the first support boom is coupled to the first propulsion assembly at a point between the first rotor hub and the second rotor hub (fig. 1).
In re. claim 11, Beckman teaches the aircraft of claim 1, comprising: a second support boom extending from the fuselage; a second propulsion assembly coupled to the second support boom; a third support boom extending from the fuselage; a third propulsion assembly coupled to the third support boom; a fourth support boom extending from the fuselage; and a fourth propulsion assembly coupled to the fourth support boom (8 assemblies shown) (fig. 1).
In re. claim 12, Beckman teaches the aircraft of claim 1, wherein the first rotor blades and the second rotor blades are operable to counterrotate (para [0038]).
In re. claim 13, Beckman teaches the aircraft of claim 1, wherein the first rotor blades and the second rotor blades are operable to co-rotate (para [0038]).
In re. claim 14, Beckman teaches an aircraft (100) comprising: a fuselage (104); a first support boom (105) extending from the fuselage and having a first boom thickness (cross-section views of fig. 1 shown boom thickness); a first propulsion assembly (102-6) coupled to the first support boom, the first propulsion assembly comprising: a first rotor hub (hub of blades (102-6B)); and first rotor blades (102-6B) extending from the first rotor hub and operable to rotate in a first rotor plane with the first rotor hub (para [0018]); and a first separation between the first rotor plane and the first support boom of not less than approximately 1.5 times the first boom thickness (figs. 1, 4A, 4B).
In re. claim 19, Beckman teaches the aircraft of claim 14, comprising: a second support boom extending from the fuselage and having a second boom thickness; a second propulsion assembly coupled to the second support boom, the second propulsion assembly comprising: a second rotor hub; and second rotor blades extending from the second rotor hub and operable to rotate in a second rotor plane with the second rotor hub; and a second separation between the second rotor plane and the second support boom of not less than approximately 1.5 times the second boom thickness (8 assemblies shown) (fig. 1).
In re. claim 20, Beckman teaches the aircraft of claim 19, comprising: a third support boom extending from the fuselage and having a third boom thickness; a fourth support boom extending from the fuselage and having a fourth boom thickness; a third propulsion assembly coupled to the third support boom, the third propulsion assembly comprising: a third rotor hub; and third rotor blades extending from the third rotor hub and operable to rotate in a third rotor plane with the third rotor hub; and a fourth propulsion assembly coupled to the fourth support boom, the fourth propulsion assembly comprising: a fourth rotor hub; and fourth rotor blades extending from the fourth rotor hub and operable to rotate in a fourth rotor plane with the fourth rotor hub; a third separation between the third rotor plane and the third support boom of not less than approximately 1.5 times the third boom thickness; and a fourth separation between the fourth rotor plane and the fourth support boom of not less than approximately 1.5 times the fourth boom thickness (8 assemblies shown) (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman.
In re. claims 4-5, 7-8, and 15-18, Beckman fails to disclose the first separation distance is approximately 1.5 times a thickness of the first support boom, or the first separation distance is approximately 1.5 to 2.7 times a thickness of the first support boom, or the first separation distance is approximately 2 times a thickness of the first support boom, or the first separation distance is approximately 2.7 times a thickness of the first support boom.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Beckman to have the recited separation distance, since Beckman states the defined distance between propellers may be calculated based upon the propeller geometry and computational analysis (e.g., computational fluid dynamics or finite element analysis). In other implementations, the distance between propellers may be determined experimentally by adjusting the coaxial spacing of the propellers to alter the noise generated to a more desirable state, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
In re. claim 6, Beckman teaches the aircraft of claim 5, wherein the second separation distance is greater than the first separation distance (when the second rotor plane is interpreted as propeller (102-6B)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647